      Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Syntelco Limited,                                No. CV-17-00598-PHX-JZB
10                    Plaintiff,                       ORDER
11    v.
12    Robert Reish,
13                    Defendant.
14
15
16          Pending before the Court is Plaintiff’s Motion for Award of Attorney’s Fees

17   pursuant to A.R.S. § 12-341.01(A), Fed. R. Civ. P. 54, and Local R. Civ. P. 54.2. (Doc. 86.)
18   The Court will grant Plaintiff’s Motion to the extent discussed below.

19   I.     Background.

20          Plaintiff Azerbaijan Ministry of Defense (AMOD) is a foreign government agency,
21   and Defendant Robert Reish is an individual residing in Hawaii. (Doc. 81 at 1-2). Third-
22   party Defendants, Tina and Darin Cannon, reside in Arizona, and served as officers of

23   Phoenix Heliparts (PHP), a company that restores and rebuilds damaged aircraft. (Id. at 2.)

24   On September 21, 2015, PHP filed for Chapter 11 bankruptcy protection. (Id.) The dispute

25   arises out of a contract between Defendant Reish and Plaintiff AMOD to deliver the 41FF

26   helicopter. (Id. at 3.)
27          On June 4, 2019, the Court granted Plaintiff’s Motion for Summary Judgment
28   against Defendant Reish (id.), and the Clerk of the Court entered judgement in favor of
      Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 2 of 12



 1   Plaintiff on all claims against Defendant Reish. (Doc. 82.) On June 21, 2019 Plaintiff filed
 2   the pending Motion for Attorneys’ Fees and Costs. (Doc. 86.) That same day, Plaintiff’s
 3   lead counsel at the Ashcroft Law Firm, LLC filed a statement informing this Court that “no
 4   formal retainer agreement was executed between Plaintiff AMOD and lead counsel . . .
 5   with regards to this litigation.” (Doc. 88 at 1.) On July 17, 2019, Defendant Reish filed a
 6   Response to Plaintiff’s Motion (doc. 86). (Doc. 93.)
 7   II.    Analysis.
 8          “A federal court sitting in diversity applies the law of the forum state regarding an
 9   award of attorneys’ fees.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 883 (9th
10   Cir. 2000) (citations omitted). Under Arizona law, “[i]n any contested action arising out of
11   a contract, express or implied, the court may award the successful party reasonable attorney
12   fees.” A.R.S. § 12-341.01(A). Fees may be awarded at the trial court’s discretion. See
13   Andra R Miller Designs LLC v. US Bank NA, 418 P.3d 1038, 1045 (Ariz. Ct. App. 2018).
14   Therefore, to award attorneys’ fees under this statute, the Court must find that this action
15   arises out of a contract, that Plaintiffs are the “successful” or prevailing party, that an award
16   of attorneys’ fees is appropriate, and that the requested fees are reasonable. See Lexington
17   Ins. Co. v. Scott Homes Multifamily Inc., No. CV-12-02119-PHX-JAT, 2016 WL 5118316,
18   at *2 (D. Ariz. Sept. 21, 2016). The award “need not equal or relate to the attorney fees
19   actually paid or contracted, but the award may not exceed the amount paid or agreed to be
20   paid.” A.R.S. § 12-341.01(B).
21          A.     Jurisdiction.
22          The Court has jurisdiction over this case pursuant to 28 U.S.C. §1332(a)
23   and 28 U.S.C. § 1391. Complete diversity of citizenship exists between the parties, and the
24   amount in controversy exceeds $75,000.00, exclusive of costs and interest. (Doc. 26 at 2.)
25   Because the Court has diversity jurisdiction, the Court will apply Arizona state law when
26   weighing an award of attorneys’ fees. See Kona Enters., Inc., 229 F.3d at 883 (9th
27   Cir. 2000) (“A federal court sitting in diversity applies the law of the forum state regarding
28   an award of attorneys’ fees.”).


                                                   -2-
         Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 3 of 12



 1             B.     Eligibility.
 2             Plaintiff is eligible for an award of reasonable attorneys’ fees pursuant to A.R.S.
 3   § 12-341.01(A).1 The Court finds Plaintiff was the successful party in this contract dispute
 4   and is thus eligible to collect attorneys’ fees pursuant to statute.
 5                    1.     Determination of the Successful Party.
 6             Under Arizona law, “the trial court has substantial discretion to determine who is a
 7   ‘successful party’ when determining an award of attorneys’ fees under A.R.S. § 12-341.01.
 8   Fulton Homes Corp. v. BBP Concrete, 155 P.3d 1090, 1096 (Ariz. Ct. App. 2007). “The
 9   decision as to who is the successful party for purposes of awarding attorneys’ fees is within
10   the sole discretion of the trial court . . . .” Maleki v. Desert Palms Prof’l Props., L.L.C.,
11   214 P.3d 415, 422 (Ariz. Ct. App. 2009). “To determine whether a party is successful under
12   Section 12-341.01, a court should consider ‘the totality of the circumstances and the
13   relative success of the litigants.” Lexington Ins. Co. v. Scott Homes Multifamily Inc., No.
14   CV-12-02119-PHX-JAT, 2016 WL 5118316, at *3 (D. Ariz. Sept. 21, 2016) (quoting
15   McAlister v. Citibank, 829 P.2d 1253, 1262 (Ariz. Ct. App. 1992).
16             Here, on June 4, 2019, the Court granted Plaintiff’s Motion for Summary Judgment
17   against Defendant Reish. (Doc. 81.) The Clerk of the Court entered judgement in favor of
18   Plaintiff on all claims against Defendant Reish. (Doc. 82.) Defendants do not dispute that
19   Plaintiff was the successful party. (See Doc. 93.) As such, the Court finds that the Plaintiff
20   is the “successful party” within the meaning of A.R.S. § 12-341.
21                    2.     The Claims Arise Out of Contract.
22             Where a “contract in question is central to the issues of the case, it will suffice as a
23   basis for a fee award.” In re Larry’s Apartment, L.L.C., 249 F.3d 832, 836-37 (9th
24   1
         A.R.S. § 12-341.01(A) provides:
              In any contested action arising out of a contract, express or implied, the court
25            may award the successful party reasonable attorney fees. If a written
              settlement offer is rejected and the judgment finally obtained is equal to or
26            more favorable to the offeror than an offer made in writing to settle any
              contested action arising out of a contract, the offeror is deemed to be the
27            successful party from the date of the offer and the court may award the
              successful party reasonable attorney fees. This section shall not be construed
28            as altering, prohibiting or restricting present or future contracts or statutes
              that may provide for attorney fees.

                                                     -3-
      Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 4 of 12



 1   Cir. 2001). Further, “when the fees are related to work that encompassed all of the claims
 2   generally[,]” as they did here, “apportionment is not appropriate[.]” Dahn World Co. v.
 3   Chung, No. CV 05-3477-PCT-JAT, 2006 WL 3313951, at *5 (D. Ariz. Nov. 13, 2006);
 4          Here, the breach of contract claim was the sole basis for this Court’s order granting
 5   Plaintiff’s Motion for Summary Judgment. Though summary judgment was awarded on
 6   one of nine claims (doc 81), Plaintiff is eligible for attorneys’ fees on work for all nine
 7   claims. See Kaufman v. Warner Bros. Entm’t Inc., No. CV-16-02248-PHX-JAT, 2019 WL
 8   2084460, at *7 (D. Ariz. May 13, 2019) (analyzing each of Plaintiff’s claims in turn and
 9   finding that Defendants are eligible for an award of attorneys’ fees for work on all of
10   Plaintiff’s claims).
11          C.     Discretion in Awarding Attorneys’ Fees
12          “Mere eligibility [under § 12-341.01(A)] does not establish entitlement to fees.”
13   Harris v. Maricopa County Superior Court, 631 F.3d 936, 974 (9th Cir. 2011) (citation
14   omitted); see Manicom v. CitiMortgage, Inc., 336 P.3d 1274, 1283 (Ariz. Ct. App. 2014)
15   (holding that an award of attorneys’ fees under A.R.S. § 12-341.01(A) “is permissive” and
16   “not mandatory”); Motzer v. Escalante, 265 P.3d 1094, 1095 (Ariz. Ct. App. 2011)
17   (“[T]here is no presumption that a successful party should be awarded attorney fees under
18   § 12-341.01.”). Rather, the court must exercise its discretion to determine whether
19   attorneys’ fees should be awarded. Associated Indem. Corp. v. Warner, 694 P.2d 1181,
20   1184 (Ariz. 1985); see also State Farm Mut. Auto. Ins. Co. v. Arrington, 963 P.2d 334, 340
21   (Ariz. Ct. App. 1998) (“The trial court has broad discretion in determining whether to
22   award attorneys’ fees under A.R.S. section 12–341.01(A).”).
23          In determining whether to exercise discretion to award attorneys’ fees under A.R.S.
24   § 12-341.01(A), the court must consider the following six factors (the Associated Indemnity
25   factors):
26          (1) the merits of the unsuccessful parties’ claim or defense; (2) whether
            litigation could have been avoided or settled; (3) whether assessing fees
27          against the unsuccessful party would cause extreme hardship; (4) whether
            the successful party prevailed with respect to all relief sought; (5) the novelty
28          of the issues; and (6) whether the award will overly deter others from
            bringing meritorious suits.

                                                  -4-
      Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 5 of 12



 1   Velarde v. PACE Membership Warehouse, Inc., 105 F.3d 1313, 1319 (9th Cir. 1997) (citing
 2   Associated Indem. Corp., 694 P.2d at 1184). “[T]he weight given to any one factor is within
 3   the court’s discretion.” Moedt v. Gen. Motors Corp., 60 P.3d 240, 245 (Ariz. Ct. App.
 4   2002). The Court will discuss each Associated Indemnity factor below.
 5                 1.     The Merits of Defendant Reish’s Defense.
 6          The first Associated Indemnity factor considers the merits of the unsuccessful
 7   party’s claims or defenses. Ward v. Life Care Centers of Am., Inc., No. CV-16-0741-TUC-
 8   RCC (JR), 2019 WL 346993, at *4 (D. Ariz. Jan. 7, 2019). Here, the Court resolved
 9   Plaintiff’s Motion for Summary Judgment after Defendant Reish failed to file a response
10   to the Motion. (See doc. 81 at 3). The Court evaluated the record as it stood and rendered
11   a decision on the merits. (Id.) Defendant presented no meritorious defense to the Plaintiff’s
12   claims, and thus the first factor weighs in favor of awarding attorneys’ fees.
13                 2.     Whether the Litigation Could Have Been Avoided or Settled.
14          The second Associated Indemnity factor looks primarily “to whether litigation could
15   have been avoided or settled.” Velarde, 105 F.3d at 1319 (9th Cir. 1997). Plaintiff claims
16   that it sent Defendant Reish a demand letter for its purchase price on June 3, 2016. (Doc. 86
17   at 5.) Defendant Reish does not contest Plaintiff’s claim. (Doc. 93.) The Court finds that
18   this factor weighs in favor of awarding attorneys’ fees.
19                 3.     Whether Assessing Fees Would Cause Extreme Hardship.
20          The third Associated Indemnity factor evaluates whether the imposition of fees
21   against the unsuccessful party would cause extreme hardship. Ward, 2019 WL 346993, at
22   *4 (D. Ariz. Jan. 7, 2019). Plaintiff argues that the record contains no evidence that
23   Defendant Reish would be unable to satisfy an adverse fee judgment or would cause
24   extreme hardship. (Id. at 6.) Defendant does not raise an objection or argue that he would
25   suffer extreme hardship in his Opposition to Plaintiff’s Motion for Attorney’s Fees.
26   (Doc. 93.) See also Ward, 2019 WL 346993, at *4 (D. Ariz. Jan. 7, 2019) (awarding
27   attorneys’ fees to the prevailing party after the opposing party “presented no evidence that
28   would support a finding of extreme hardship.”). As such, the Court finds this factor weighs


                                                 -5-
      Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 6 of 12



 1   in favor of awarding attorneys’ fees.
 2                 4.      Whether Successful Party Prevailed in Full.
 3          The fourth Associated Indemnity factor considers whether the party requesting
 4   attorneys’ fees prevailed “with respect to all relief sought.” Velarde, 105 F.3d at 1319 (9th
 5   Cir. 1997). Here, the Court entered judgment in Plaintiff’s favor after granting Plaintiff’s
 6   Motion for Summary Judgment on Claim One, breach of contract (Doc. 81). In that Motion,
 7   Plaintiff AMOD sought summary judgment on its breach of contract claim alone. (Id. at 5;
 8   see also doc. 78.) At the Court’s direction (doc. 81 at 7-8), the Clerk entered Judgment in
 9   favor of Plaintiff and against Defendant and awarded Plaintiff $2.1 million in damages
10   (doc. 82). This figure was the full amount that Plaintiff requested. (Doc. 78.) The Court
11   finds that the Plaintiff prevailed with respect to all relief sought and that this factor weighs
12   in favor of awarding attorneys’ fees.
13                 5.      Whether the Legal Issues Were Novel.
14          The fifth Associated Indemnity factor evaluates whether novel legal issues were at
15   issue in the dispute. A claim that is novel or has not previously been adjudicated weighs
16   against awarding attorneys’ fees. See Scottsdale Mem’l Health Sys., Inc. v. Clark, 791 P.2d
17   1094, 1099 (Ariz. Ct. App. 1990) (finding a claim novel when it involved “unanswered
18   questions concerning Arizona law”); see also 11333, Inc. v. Certain Underwriters at
19   Lloyd’s, London, No. CV-14-02001-PHX-NVW, 2018 WL 1570236, at *6 (D. Ariz. Mar.
20   30, 2018) (“To weigh against a fee award for novelty, the ultimately unmeritorious claims
21   need to be serious in the fabric of legal doctrine, supported by evidence, and worthy of
22   presentation for neutral decision.”).
23          Novel legal issues were not present in this action, where Plaintiff’s nine claims and
24   Defendant’s respective answers were straightforward applications of tort and contract
25   theories. See Firetrace USA, LLC v. Jesclard, No. CV 07-2001-PHX-ROS, 2012 WL
26   12960881, at *4 (D. Ariz. Jan. 17, 2012) (finding that breach of contract claims did not
27   raise novel issues). Accordingly, the Court finds that this factor weighs in favor of an award
28   of fees.


                                                  -6-
      Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 7 of 12



 1                 6.     Whether an Award Would Discourage Tenable Claims.
 2          The sixth Associated Indemnity factor looks at whether an “award would discourage
 3   other parties with tenable claims or defenses from litigating or defending legitimate
 4   contract issues for fear of incurring liability for substantial amounts of attorney’s fees.”
 5   Harris, 631 F.3d at 974 n.3 (quoting Wagenseller v. Scottsdale Mem’l Hosp., 710 P.2d
 6   1025, 1049 (Ariz. 1985)).
 7          Here, Defendant Reish raises no argument that an award would discourage other
 8   parties from litigating legitimate contract issues for fear of incurring an award of attorneys’
 9   fees against them. (See doc. 93.) Plaintiff argues that an award against Defendant Reish
10   may have a different effect, in that it “may discourage defendants with little or no defense
11   like Defendant Reish from asserting frivolous defenses simply because they have been
12   sued.” (Doc. 86 at 7.) The Court finds nothing in this award will discourage future tenable
13   claims and defenses. Accordingly, this factor favors an award of fees.
14                 7.     Summary.
15          After considering the above factors, the Court finds that an award of attorneys’ fees
16   under A.R.S. § 12-341.01 for Plaintiff is appropriate.
17          C.     Reasonableness.
18          After concluding that awarding attorneys’ fees is appropriate under the Associated
19   Indemnity factors, the Court must decide whether the requested fees are reasonable.
20   Manone v. Farm Bureau Prop. & Cas. Co., No. CV-15-08003-PCT-JAT, 2016 WL
21   1059539, at *3 (D. Ariz. Mar. 17, 2016). “Once a party establishes its entitlement to fees
22   and meets the minimum requirements in its application and affidavit for fees, the burden
23   shifts to the party opposing the fee award to demonstrate the impropriety or
24   unreasonableness of the requested fees.” Nolan v. Starlight Pines Homeowners Ass’n, 167
25   P.3d 1277, 1285-86 (Ariz. Ct. App. 2007). However, “[i]f that party fails to make such a
26   showing of unreasonableness, the prevailing party is entitled to full payment of the fees.”
27   Geller v. Lesk, 285 P.3d 972, 976 (Ariz. Ct. App. 2012). On the other hand, should “the
28   party opposing the award show[] that the otherwise prima facie reasonable fee request is


                                                  -7-
      Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 8 of 12



 1   excessive, the court has discretion to reduce the fees to a reasonable level.” Geller, 285
 2   P.3d at 976.8
 3          To determine whether the requested attorneys’ fees are reasonable, “the Court looks
 4   to whether the hourly rate is reasonable and whether the hours expended on the case are
 5   reasonable.” Maguire v. Coltrell, No. CV-14-01255-PHX-DGC, 2015 WL 3999188, at *3
 6   (D. Ariz. July 1, 2015). Reasonableness is generally analyzed under the “lodestar method,”
 7   which has been adopted as “the centerpiece of attorney’s fee awards.” Leavey v.
 8   UNUM/Provident Corp., No. 2: CV-02-2281-PHX-SMM, 2006 WL 1515999, at *23 (D.
 9   Ariz. May 26, 2006) (quoting Blanchard v. Bergeron, 489 U.S. 87, 94 (1989)). “The
10   lodestar method of calculating reasonable attorneys’ fees is a two-step process whereby a
11   court multiplies ‘the number of hours reasonably expended by a reasonable hourly rate’
12   and then determines if any of the identified lodestar factors favor enhancing or reducing
13   the arrived at product.” Manone, 2016 WL 1059539, at *3 (quoting Fischer v. SJB-P.D.
14   Inc., 214 F.3d 1115, 1119 (9th Cir. 2000)).
15          “Although in most cases, the lodestar figure is presumptively a reasonable fee
16   award, the district court may, if circumstances warrant, adjust the lodestar to account for
17   other factors which are not subsumed within it.” Ferland v. Conrad Credit Corp., 244 F.3d
18   1145, 1149 (9th Cir. 2001). Thus, courts may also consider the 13 factors listed in LRCiv
19   54.2(c)(3) when determining the reasonableness of an attorneys’ fee request. See W. All.
20   Bank v. Jefferson, 2:14-CV-0761-PHX-JWS, 2016 WL 1392077, at *1 (D. Ariz. Apr. 8,
21   2016). These thirteen factors include:
22          (A) The time and labor required by counsel; (B) The novelty and difficulty
            of the questions presented; (C) The skill requisite to perform the legal service
23          properly; (D) The preclusion of other employment by counsel because of the
            acceptance of the action; (E) The customary fee charged in matters of the
24          type involved; (F) Whether the fee contracted between the attorney and the
            client is fixed or contingent; (G) Any time limitations imposed by the client
25          or the circumstances; (H) The amount of money, or the value of the rights,
            involved, and the results obtained; (I) The experience, ability and reputation
26          of counsel; (J) The ‘undesirability’ of the case; (K) The nature and length of
            the professional relationship between the attorney and the client; (L) Awards
27          in similar actions; and (M) Any other matters deemed appropriate under the
            circumstances.
28


                                                   -8-
      Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 9 of 12



 1   LRCiv 54.2(c)(3).
 2                 1.     Reasonable Hourly Rate.
 3          To determine reasonable attorneys’ fees in commercial litigation, the analysis
 4   begins with the actual billing rate that the lawyer charged in the particular matter. See
 5   Schweiger v. China Doll Restaurant, 673 P.2d 927, 931. “The best indicator of a reasonable
 6   hourly rate for a fee-paying client is the rate charged by the lawyer to the client.” Jackson
 7   v. Wells Fargo Bank, N.A., No. CV-13-00617-PHX-SPL, 2015 WL 13567069 at *2 (D.
 8   Ariz. Oct. 23, 2015) (citing Schweiger, 673 P.2d at 931–32). However, “upon the
 9   presentation of an opposing affidavit setting forth reasons why the hourly billing rate is
10   unreasonable, the court may utilize a lesser rate.” Schweiger, 673 P.2d at 932.
11          In Plaintiff’s application for attorneys’ fees, Plaintiff submits two affidavits for the
12   two firms representing the Plaintiff AMOD and its agent, Syntelco, Inc. The first firm,
13   Ashcroft Law Firm, LLC, is based out of Boston, Massachusetts. The second firm, Dentons
14   US LLP served as local counsel through its Phoenix, Arizona office. Ashcroft has stated
15   that no formal fee agreement existed between Ashcroft and Plaintiff AMOD. (Doc. 88 at 1.)
16   The only fee agreement on the record is between Ashcroft and Dentons. (Doc. 86-3 at 50).
17          Defendant argues that “Ashcroft does not provide the [C]ourt with a writing where
18   the [P]laintiff agreed to pay more than Dentons was paid, and provides no evidence
19   supporting the reasonableness, in Phoenix, of hourly rates of $895 and $695.” (Doc. 93
20   at 3.) Therefore, Defendant contends that Ashcroft’s rate should be reduced to match the
21   rate of the Dentons attorneys. The Court agrees.
22          The Court will reduce the hourly rates of Ashcroft attorneys Michael Sullivan, Lori
23   Sharpe Day, Brian Leske, and Christopher Peele to $525.00. The figure of $525.00 is the
24   rate at which that Dentons attorney Steven Aaron performed the bulk of the work on this
25   case. (Doc. 86-3 at 3.) Defendant does not object to the proposed rate for Ms. Reilly and
26   Ms. Barry ($295), and the Court finds that proposed rate to be reasonable.
27                 2.     Hours Reasonably Expended.
28          Generally, the prevailing party is “entitled to recover a reasonable attorneys’ fee for


                                                  -9-
     Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 10 of 12



 1   every item of service which, at the time rendered, would have been undertaken by a
 2   reasonable and prudent lawyer to advance or protect his client’s interest[.]” Schweiger, 673
 3   P.2d at 931-32 (quoting Twin City Sportservice v. Charles O. Finley & Co., 676 F.2d 1291,
 4   1313 (9th Cir. 1982)). The party opposing the fee award “must provide specific references
 5   to the record and specify which amount of items are excessive.” In re Indenture of Tr.
 6   Dated Jan. 13, 1964, 326 P.3d 307, 319-20 (Ariz. Ct. App. 2014). An award may be
 7   reduced for hours not “reasonably expended.” Travelers Indem. Co. v. Crown Corr, Inc.,
 8   No. CV 11-0965-PHX-JAT, 2012 WL 2798653, at *6 (D. Ariz. July 9, 2012).
 9          Defendant does not object to the hours Plaintiff’s attorneys expended on this
10   litigation. (Doc. 93.) After review, the Court finds the number of hours expended by
11   Plaintiff’s attorneys to be reasonable.
12                 3.     Depositions.
13          Defendant objects to both Ashcroft and Denton attorneys billing for their presence
14   at depositions. (Doc. 93 at 4). Specifically, Defendant objects that Denton attorney
15   Jacqueline Whipple “was not needed at any of the depositions” and thus suggests that her
16   billable fees, including preparation, travel, transportation, meals, and lodging should not
17   be an awardable fee against the Defendant.2 (Id.) In total, Defendant objects to $12,771.00
18   in fees and $3,269.55 in transportation, lodging, meals, and other miscellaneous costs. (Id.)
19   Defendant also notes that these costs are attributed to depositions of “defendants in
20   Azerbaijan” (Id. (citing Doc. 86-3 at 43, 47-49).) Defendant objects that “no such
21   depositions have ever been noticed to the defendant.” (Id.)
22          The Court finds that Ms. Whipple’s contested deposition related fees and costs are
23   reasonable. Two attorneys may seek fees for attendance at the same deposition, especially
24
     2
25          Defendant Reish also argues that these costs are attributed to depositions of
     “defendants in Azerbaijan” which have never been noticed. (Doc. 93 at 5.) Defendant’s
26   position is disingenuous. Though Plaintiff’s wording reflects a poor record-keeping
27   practice, review of the record clearly reveals that Ms. Whipple was traveling to Phoenix to
     depose “defendants” – Mr. Reish – “in [the] Azerbaijan” Ministry of Defense case – the
28   case at bar. (See doc. 86-3 at 27-28.)


                                                - 10 -
     Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 11 of 12



 1   for a key principal. Two Bros. Distrib. Inc., et al., Plaintiffs, v. Valero Mktg. & Supply Co.,
 2   Defendant., No. CV15-1509-PHX-DGC, 2019 WL 3997372, at *5 (D. Ariz. Aug. 23,
 3   2019). The Defendant objects to Ms. Whipple’s attendance at Mr. Reish’s deposition. Mr.
 4   Reish, the named defendant in this case, is clearly a “key principal.” Id. Defendant has not
 5   shown that these charges are unreasonable.
 6            E.     Total Award.
 7            Using the lodestar method, the Court finds:
 8            Dentons, LLP is entitled to an award of $112,551.32, consisting of $107,784.50 in
 9   attorneys’ fees3 and $4,766.82 in costs.
10            Ashcroft Law Firm, LLC is entitled to an award of $237,117.00, consisting entirely
11   of attorneys’ fees.4
12   III.     Conclusion.
13            In sum, the Court finds that Plaintiff is entitled to $107,784.50 in attorneys’ fees and
14   $4,766.82 for costs for Dentons, and $237,117.00 for Ashcroft, totaling $349,668.32.
15
     3
         For Dentons, LLP: (See doc. 86-3 at 3.)
16
                  Person               Hours                    Fee                 Lodestar
17       Steven M. Aaron (2017)          31.9                  $485                $15,471.50
         Steven M. Aaron (2018)          97.9                  $525                $51,397.50
18
          Jacqueline M. Whipple          78.5                  $330                $25,905.00
19         Andrew M. Legolvan            15.3                  $295                 $4,513.50
             Teresa M. Ryan              24.3                  $355                 $8,626.50
20
          Michele R. Hall (2017)          6.4                  $255                 $1,632.00
21        Michele R. Hall (2018)          0.9                  $265                  $238.50
22                 Total                255.2                    --               $107,784.50
     4
23       For Ashcroft Law Firm, LLC:
                  Person                  Hours                 Fee                Lodestar
24          Michael J. Sullivan           117.2                $525                 $61,530
25           Lori Sharpe Day                0.6                $525                  $315
              Brian J. Leske              154.2                $525                 $80,955
26           Christopher Peele             21.7                $525                 $11,393
27          Michelle T. Reilly             238                 $295                $124,950
              Amy D. Barry                 43.1                $295                 $22,628
28                 Total                  574.8                  --               $237,117.00


                                                   - 11 -
     Case 2:17-cv-00598-JZB Document 103 Filed 10/03/19 Page 12 of 12



 1         IT IS ORDERED:
 2         1.     Plaintiff’s Motion for Award of Attorney’s Fees pursuant to A.R.S. § 12-
 3   341.01(A) (doc. 86) is granted.
 4         2.     Plaintiff is awarded $349,668.32 in fees and costs, to be paid by Defendant.
 5         3.     The Clerk of the Court shall enter judgment accordingly.
 6         Dated this 3rd day of October, 2019.
 7
 8                                                           Honorable John Z. Boyle
 9                                                           United States Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 12 -
